Citation Nr: 0303354	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-15 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a throat disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION


The veteran's active military service extended from January 
1962 to January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

At his September 1999 RO hearing, the veteran clarified that 
his claim for service connection for a throat disorder was 
the only issue he was appealing to the Board.  

The RO originally certified the issue as new and material 
evidence to reopen a claim for service connection for a 
throat condition; however, the Board's review of the file 
shows this to be a new claim.  In December 1981, a benign 
polyp was excised from the veteran's left true vocal cord, in 
his larynx.  In June 1982, the veteran claimed service 
connection for sinusitis and that sinus drainage down the 
back of his throat caused the polyp and hoarseness.  In May 
1983, the Board denied service connection for sinusitis and 
denied direct service connection for the left vocal cord 
lesion.  As service connection for sinusitis was denied, the 
Board did not address whether the non-service-connected 
sinusitis caused a throat disorder.  The posture of the case 
changed in March 1994, when the Board granted service 
connection for sinusitis and rhinitis.  The grant of service 
connection is not new and material evidence.  38 C.F.R. 
§ 3.156 (2002).  Rather, it changes the basis of the claim.  
Previously, the veteran was claiming a throat disorder as 
secondary to a condition for which service connection had not 
been established, and he is now claiming service connection 
as secondary to a service-connected disability.  This makes a 
significant difference.  It provides a new basis for the 
claim and makes it a new claim, which must be afforded de 
novo consideration, considering all evidence of record both 
old and new.  See 38 C.F.R. § 3.310 (2002); see also Reiber 
v. Brown, 7 Vet. App. 513 (1995).  In July 1995, the RO 
notified the veteran of a rating decision which denied 
service connection for gastroesophageal reflux disorder.  The 
veteran did not make a timely appeal of that denial and the 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2002).  

In July 2001, the Board Remanded the case to the RO for 
further development.  The requested development has been 
accomplished and the Board proceeds with its appellate 
review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's throat disorder is not the result of 
disease or injury in active service.  

3.  The veteran's throat disorder is not related to a 
service-connected disability.  


CONCLUSION OF LAW

The veteran's throat disorder was not incurred in or 
aggravated by active military service, and is not proximately 
due to or the result of a service-connected injury.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, and a letter dated in July 2001, as 
well as a detailed discussion in the Board's July 2001 
Remand, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  The Board's July 
2001 Remand discussed the need for additional private 
records.  Pursuant to the Board Remand and VCAA, the RO asked 
the veteran to complete releases for private physicians.  He 
did not do so, but provided copies of private medical records 
and a statement from a private physician.  VA can not obtain 
further records without the veteran's cooperation.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  In an informal presentation dated in January 
2003, the representative acknowledged that the development 
requested in the July 2001 Board Remand has been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Service connection is granted on a primary basis for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991).  Analysis of this provision discloses that there 
are three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  In 
this case, it is not contended that the veteran's throat 
disorder was incurred or aggravated in service.  Moreover, 
the evidence does not raise such an issue.  Rather, the 
veteran contends that service-connected recurrent epistaxis, 
residuals of nasal surgery, with atrophic ozena, septal 
perforation, chronic sinusitis and chronic rhinitis 
contributed to cause the benign polyp of the left vocal cord 
excised in 1981.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  However, an 
appellant's own conclusion, stated in support of his claim, 
that his present disability is secondary to his service-
connected disability is not competent evidence as to the 
issue of medical causation.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).  See also 38 C.F.R. § 3.159(a)(1) (2002).  
Secondary service connection requires competent evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  

In addition to the recurrent epistaxis, residuals of nasal 
surgery, with atrophic ozena, septal perforation, chronic 
sinusitis and chronic rhinitis, currently rated as 50 percent 
disabling, the veteran's only other service-connected 
disability is the residuals of a puncture wound to the right 
anterior thigh, Muscle Group XIV, with scar, currently rated 
as 10 percent disabling.  It is not contended that the thigh 
puncture wound caused the throat disorder nor does the 
evidence raise such an issue.  

Background  A report of operation from a private hospital 
shows that a suspension microlaryngoscopy with biopsy was 
conducted in May 1978.  The diagnosis was left vocal cord 
polyp and polypoid changes in the right vocal cord.  A 
private hospital report of operation, dated in December 1981, 
shows a pre-operative diagnosis of lesion of the left true 
vocal cord.  The lesion was removed with a laser.  Pathology 
studies showed it to be a benign polyp.  A private 
physician's clinical note, dated in December 1981, shows the 
vocal cords were well healed.  

A VA clinical note, dated in December 1981, notes the nodule 
removal and sinusitis.  The veteran had been receiving 
injections for allergies.  Examination disclosed tender 
maxillary sinuses.  The nasal nares were patent with boggy 
mucosa.  There was a mildly erythematous oropharynx.  The 
impression was allergic rhinosinusitis.  

In February 1982, the private physician's clinical notes 
indicated that the veteran was doing well, having a little 
sore throat.  The larynx was clear.  The vocal cords looked 
good.  

The private physician's clinical notes show that, in June 
1984, the veteran complained of a burning sensation in his 
throat.  The doctor reported the throat and larynx looked 
good.  Medication was recommended.  

In February 1988, the veteran told the private physician that 
he had a severe cough and a feeling of tightness and drainage 
in his throat, with his throat being raw on a regular basis.  
It was noted that he still smoked.  The mouth and throat were 
clear.  

In May 1991, the veteran complained to the private physician 
of nasal congestion and drainage in the throat, as well as 
hoarseness and cough for 3 to 4 weeks.  He had quit smoking.  
The doctor stated that the larynx looked negative as far as 
any growths.  Approximately a week later, it was reported 
that congestion, hoarseness and cough were better.  The 
doctor found the throat to be clear.  

A January 1996 VA clinical note shows the veteran had a 
history including rhinosinusitis and gastroesophageal reflux 
disease.  Examination reveled congestion in the pharynx.  

In January 1997, a VA practitioner noted mild erythema in the 
oropharynx.  Continued medication for sinusitis and 
gastroesophageal reflux disease was recommended.  

In April 1997, the veteran complained to the private 
physician of congestion, some pain and being unable to clear 
his throat.  His voice seemed weak at times.  The doctor 
reported the mouth and throat appeared to be clear.  Later in 
April 1997, the veteran was still having intermittent 
hoarseness and slight raspiness in his voice.  Mouth and 
throat were clear.  

In September 1999, the veteran appeared before a hearing 
officer at the RO and testified as to his symptoms and 
treatment.  As a lay witness, the veteran does not have the 
training and experience to determine the cause of his 
symptoms.  Evidence from a competent medical source is 
required to determine the cause of his medical condition.  
38 C.F.R. § 3.159(a)(1), (2) (2002).  See also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

A January 2000 VA clinical note shows the veteran was being 
evaluated for esophageal reflux disease and complained of 
pain in his upper chest and throat with burning pain with 
difficulty swallowing.  The assessment, in part, was 
gastroesophageal reflux disease.

February 2000 VA notes show the veteran was doing well after 
surgery for relief of gastroesophageal reflux disease.  There 
had been an overall improvement of dyspepsia and reflux since 
the surgery.  

In the July 2001 private notes, there were complaints of 
nasal congestion, drainage, throat pain and recurrent 
hoarseness.  It was noted that the veteran had had surgery 
for reflux of the esophagus the previous January.  Currently, 
he was having a lot of sinus drainage, congestion in the face 
and hoarseness.  Sinus X-rays showed left maxillary 
inflammation.  The nose was mildly congested with some 
crusting.  Mouth and throat were clear.  In August 2001, it 
was noted that the veteran still had difficulty with sinus 
congestion and drainage, but felt much better.  Hoarseness 
and nasal congestion were better.  

Evidence Connecting the Throat Disorder to a Service-
Connected Disability  In a letter dated in April 1997, Boyce 
J. White, Jr., M.D., stated that the veteran had been his 
patient intermittently for the past 15 or 16 years.  He had 
various procedures on his nose, designed to help breathing 
and sinus problems.  The doctor thought the veteran's 
symptoms with his throat and esophagus were also related to 
his sinuses and previous freezing of his nose.  

In August 2001, H. W. Loveless, M.D., reported that the 
veteran had a recurrent throat problem characterized by 
hoarseness, plus chronic nasal and sinus problems.  The 
doctor expressed the opinion that the hoarseness "may" be 
secondary to postnasal sinus drainage or to gastroesophageal 
reflux.  The doctor opined that it was as likely as not that 
the service-connected recurrent epistaxis, residuals of nasal 
surgery, with atrophic ozena, septal perforation, chronic 
sinusitis and chronic rhinitis did contribute to the vocal 
cord polyps that were excised in the past.  It was also as 
likely as not that those problems were also responsible for 
the veteran's current problem with recurrent hoarseness.  

Evidence Against a Connection Between the Throat Disorder and 
a Service-Connected Disability  As noted above, service 
connection for gastroesophageal reflux disorder has been 
denied.  The veteran was notified in July 1995, and did not 
make a timely appeal of that denial.  The decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).  Thus, the evidence which connects the veteran's 
throat polyps to his gastroesophageal reflux disorder does 
not present a basis for service connection, but is evidence 
against the claim.  

A barium swallow X-ray study was done by VA in March 1999.  
This test was performed for the veteran's complaints of 
dysphagia and choking sensation in his throat.  The test 
disclosed a severe degree of spontaneous gastroesophageal 
reflux extending up to the thoracic inlet.  There was no 
evidence of esophagitis.  A short segment of esophageal 
stricture was noted.  No mass was noted.  The oral and 
hypopharynx were unremarkable.  The impression was severe 
gastroesophageal reflux with short segment of esophageal 
stricture, perhaps related to reflux only.  

In a latter dated in May 1999, Dr. Loveless, wrote that the 
veteran had been his patient for several years.  "During 
this time he has been dealing with some severe 
gastroesophageal reflux that caused a number of throat 
problems."  It was noted that the May 1999 VA barium swallow 
showed severe spontaneous gastroesophageal reflux, extending 
up to the thoracic inlet.  The doctor went on to report that 
the veteran's symptoms included dysphagia and odynophagia 
with recurrent hoarseness.  Flexible laryngoscopy in May 1999 
showed erythema of the arytenoids and the interarytenoid 
space, which, the doctor opined was objective evidence of 
gastroesophageal reflux.  The long term problem gave the 
veteran significant symptoms on a regular basis.  There was 
objective evidence of reflux seen both on flexible 
laryngoscopy and on barium swallow examinations.  

The veteran was examined by VA in December 2001 for his 
esophagus and hiatal hernia.  The veteran's history was 
reviewed and concluded with a diagnosis of hiatal hernia and 
post-surgery gastroesophageal reflux. 

VA nose, sinus, larynx and pharynx examination, in December 
2001, showed the oral cavity and oropharynx were within 
normal limits.  The examiner's assessment was that the 
veteran's hoarseness and global sensation were obviously 
related to his reflux.  The examiner felt that as long as the 
reflux was as severe as it was, the veteran would have 
laryngeal symptoms.  

In June 2002, the doctor who examined the veteran's throat in 
December 2001, reviewed the chart.  The doctor found it 
significant that the veteran reported vocal cord nodule or 
polyp removal in the early 70's.  He had a history of chronic 
gastroesophageal reflux disease, which was severe enough to 
warrant surgery.  He had a hiatal hernia, as well.  He was 
continuing to complain of heartburn and other symptoms 
related to esophageal reflux.  He was currently on a proton 
pump inhibitor and was requesting review of his chart for the 
possibility that his chronic laryngitis and hoarseness might 
be secondary to a previously service-connected sinus 
condition.  On examination of the veteran's chart and his 
history, the doctor continued to feel that given the 
veteran's chronic complaints related to his esophageal reflux 
associated with surgery and vocal cord nodular polyp, it is 
much more likely that his laryngitis and hoarseness were 
secondary to laryngopharyngeal reflux.  The complaints of 
hoarseness and globus sensation were classic for 
laryngopharyngeal reflux.  The doctor stated that it would be 
rather unusual for a chronic sinus condition to manifest 
itself in that way.  The doctor noted that most patients with 
severe gastroesophageal reflux had similar symptoms.  

Analysis  As the Board previously emphasized in its Remand, 
the weight of the evidence does not depend on numbers of 
opinions for and against, so much as it does on reasoning.  
Although the Remand pointed out the lack of an explanation 
for Dr. White's April 1997 opinion, the veteran did not 
return the authorization to contact Dr. White, requested by 
VA.  Rather, the veteran submitted private medical records.  
These records show treatment for sinus, throat and other 
problems, but do not link the service-connected sinus 
disorder to the throat condition.  As Dr. White's opinion 
states a conclusion without explanation, it is of limited 
probative value.  

Dr. Loveless submitted 2 conflicting letters.  The first, in 
May 1999, emphatically links the throat disorder to the non-
service-connected esophageal reflux.  Importantly, it 
explains why they are linked and refers to two objective 
tests as supporting that conclusion.  In his August 2001 
letter, Dr. Loveless expressed the opinion that the veteran's 
hoarseness may be caused by postnasal drainage or 
gastroesophageal reflux.  The doctor expressed the opinion 
that it was as likely as not that the service-connected sinus 
disorder contributed to the past vocal cord polyps and the 
current hoarseness.  This letter was clearly a response to 
the Board Remand.  That Remand notified the veteran that in 
assessing medical evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  However, in the letter, the doctor provided less 
reasoning than in his first letter.  He did not give any 
reasoning for his opinion or cite any tests to support it.  
When looking at these conflicting letters, we find that the 
earlier one, which explains the connection to the non-
service-connected reflux and how two tests support that 
conclusion, is significantly more probative than the second 
letter with its bare, unsupported opinion.  

Further, the June 2002 VA report, in summation, thoroughly 
explains that most patients with severe reflux have throat 
symptoms such as the veteran's and that it would be most 
unusual for a sinus disorder to cause such symptoms.  

After reviewing all the evidence in this case, as discussed 
above, it is clear that the preponderance of evidence links 
the veteran's throat disorder to the non-service-connected 
reflux disease and not to the service connection sinus 
disorder.  Therefore, the claim must be denied.  


ORDER

Service connection for the veteran's throat disorder is 
denied.  



		
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

